Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2 and 5 are allowable for each having been amended to incorporate the similar limitations of former claims 3 and 6 indicated to be allowable subject matter in items 52, 53 and 54 on pages 17-18 of the Final Office Action of April 25, 2022.  The rejection of these claims under 35 U.S.C. 102(a)(1) are withdrawn.  Furthermore, the amendment of claims 2 and 5 is acknowledged to have corrected the informalities in claim 2 and to have removed the redundancy of arms in claim 5 indicated as item 20 on page 7 and items 26 and 27 on page 8 of the Final Office Action of April 25, 2022.  The claim objection of claim 2 and rejection of claim 5 under 35 U.S.C. 112(b) are withdrawn.  Cancellation of claims 3-4 and 6-8 are acknowledged. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings of Figures 1, 2, 3 and 7a were received on May 9, 2022.  These drawings are approved.

Specification
The substitute specification filed May 9, 2022 has been entered because it conforms to 37 CFR 1.125(b) and (c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 17, 2022
AC